40 A.3d 55 (2012)
210 N.J. 24
Robert SIPKO, Plaintiff-Movant,
v.
KOGER, INC., Koger Distributed Solutions, Inc., Koger Professional Services, Inc., Koger Limited (Dublin), Rastislav Sipko and George Sipko, Defendants-Respondents.
M-630 September Term 2011, 068417
Supreme Court of New Jersey.
March 22, 2012.
This matter having been duly presented to the Court, it is ORDERED that the motion for reconsideration is denied, provided, however, that the Court's Order granting certification in C-303-11 is hereby corrected to provide that the grant is limited to the issue whether the gift of stock to plaintiff was conditioned on his continued employment.